El Juez Asociado Sr. del Toro,
emitió ia opinión del tribunal.
En el Registro de la Propiedad de San Germán se pre-sentó para su inscripción una escritura otorgada ante no-tario publico el 24 de septiembre de 1913 por la cual Vicente Rodríguez y Pagán vendió a Juan Rodríguez una finca rús-tica, y el registrador se negó a inscribirla porque resultando del registro que “Vicente Rodríguez Pagán adquirió dicha finca siendo soltero por compra en Io. de julio de 1911 a Soledad Rodríguez, justificando su posesión * * * cuya
posesión tiene inscrita, y de la escritura relacionada aparece que el vendedor Vicente Rodríguez Pagán es de estado viudo, el cual adquirió en el año 1896 según se acredita con la men-cionada certificación, (de defunción de Natalia Mercado), existe sobrado motivo para suponer que dicho vendedor es *891persona distinta de la que aparece con derecho a transmitir en el registro.”
No conforme el comprador interpuso el presente recurso gubernativo alegando, en resumen, que tratándose simple-mente de un error común en nuestros campesinos de decir que son solteros cuando su matrimonio queda disuelto, y ha liándose suficientemente identificada la persona del vende-dor, no debió haber el registrador negado la inscripción soli-citada.
Es un hecho que la contradicción existe. Si el vendedor en 1896 quedó viudo, no podía ser soltero en 1911 ni en 1913, pero a nuestro juicio no sólo la identidad de nombre, sino la de edad y vecindad, nos llevan a la conclusión de que se trata de la misma persona; Siendo ello así, el registrador no debió haber negado la inscripción solicitada. A lo sumo, pudo hacer resaltar la contradicción, pero, limitándose a con-signarla como un defecto'subsanable. No había envuelta cues-tión de gananciales. A los efectos del dominio pleno para trasmitir los bienes íntegramente, lo mismo daba que el ven-dedor los hubiera adquirido siendo soltero que siendo viudo. Si de la certificación hubiera constado que la esposa del ven-dedor había muerto después del 1 de julio de 1911 en que el vendedor adquirió la finca, habiéndose celebrado el matri-monio en o antes de esa fecha, entonces dicha finca tendría la presunción legal de gananciales y la negativa, en cuanto a la mitad por lo menos, estaría bien fundada. Pero ese no es el caso. La esposa murió en 1896 y siendo, viudo, en 1911, fué que el vendedor adquirió la finca.
Por las razones expuestas procede revocar la nota recu-rrida y ordenar la inscripción solicitada.

Revocada la nota recurrida y ordenada la ins-cripción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.